DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 07/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MEPP 818.03(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Response to Amendment
This Office Action is a response to applicant’s preliminary amendment filed 07/05/2022. Claims 1-20 are currently pending, with claims 14-20 withdrawn from consideration.
Drawings
The drawings have been received on 06/11/2020 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: lines, numbers and letters are not uniformly thick and well defined;  and numbers and reference characters are not plain and legible for all figures. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, the phrase “a cannulated tube… the outer obturator tube” should read “a second cannulated tube… the cannulated outer obturator tube” or similar language, to maintain consistency in distinguishing between the cannulated outer obturator tube previously introduced and a separate, second cannulated tube.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim recites “the cannulated tube” in line 2. There is insufficient antecedent basis for this limitation in the claim, since a cannulated outer obturator tube and a cannulated tube have been previously introduced. It is unclear whether the phrase is referring to the cannulated outer obturator tube or a cannulated tube, therefore the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to either structure.
	Regarding claim 9, the claim recites “the cannulated tube” in line 1. It is unclear whether the phrase is referring to the cannulated outer obturator tube, or a cannulated tube previously introduced. Therefore, the scope of the claim is indefinite. The claim is dependent on claims 1 and 4 reciting the outer obturator tube, however, the instant spec. describes the second cannulated tube including a flat sheet material (para. [0079] of published application). For examination purposes, the phrase is interpreted to refer to the second cannulated tube previously introduced.
	Regarding claim 10, the claim recites “the cannulated tube” in line 1. It is unclear whether the phrase is referring to the cannulated outer obturator tube, or a cannulated tube previously introduced. Therefore, the scope of the claim is indefinite. The claim is dependent on claims 1 and 4 reciting the outer obturator tube, however, the instant spec. describes the second cannulated tube including a flattened section (para. [0112] of published application). For examination purposes, the phrase is interpreted to refer to the second cannulated tube previously introduced.
	Regarding claim 11, the claim recites “the cannulated tube” in line 2. It is unclear whether the phrase is referring to the cannulated outer obturator tube, or a cannulated tube previously introduced. Therefore, the scope of the claim is indefinite. The claim is dependent on claims 1 and 4 reciting the outer obturator tube, however, the instant spec. describes a rigid body moveable along the second cannulated tube (para. [0082] of published application). For examination purposes, the phrase is interpreted to refer to the second cannulated tube previously introduced.
	Claims 7-8 and 12-13 are indefinite due to their dependency on indefinite base claims 6 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 4716901).
	Regarding claim 1, Jackson discloses (abstract; col. 4 line 67-col. 8 line 42; figs. 1-9) an obturator comprising: 
	an obturator body (30) having a cannulated outer obturator tube (tube including components 14 and 16) extending therethrough (col. 5 lines 12-33; fig. 1), the outer obturator tube having a distal tip (distal ends of 14 and 16, col. 5 line 61-col. 6 line 7) with a dilating assembly movable between a collapsed, first configuration and an expanded, second configuration (closed/open condition of 14 and 16, col. 6 lines 36-56; figs. 1-2); 
	a shaft expander (36) comprising a cannulated inner obturator tube which is movable between a first position and a second position within the outer obturator tube (tube 36 moved distally, col. 6 lines 36-56; figs. 1-2); 
	wherein in the first position, the inner obturator tube is retracted from the distal tip of the outer obturator tube and the dilating assembly is in the first configuration (fig. 1, closed condition of 14 and 16); and 
	wherein in the second position, the inner obturator tube is advanced within the distal tip of the outer obturator tube and the dilating assembly is in the second configuration (tube 36 moved forward to force apart 14 and 16, col. 6 lines 36-56; fig. 2).
	Regarding claim 2, Jackson discloses the device of claim 1. Jackson further discloses wherein the dilating assembly is a duck bill portion at the distal tip of the outer obturator tube, the duck bill portion having at least two arms composed of the outer obturator tube (closed condition of 14 and 16 closed onto each other in shape of duck bill, fig. 1).
	Regarding claim 4, Jackson discloses the device of claim 1. Jackson further discloses wherein the outer obturator tube extends past a distal end of the obturator body (fig. 1).
	Regarding claim 5, Jackson discloses the device of claim 4. Jackson further discloses further comprising a cannulated tube (28) which extends around the outer obturator tube distal the obturator body (fig. 1).
	Regarding claim 10, Jackson discloses the device of claim 4. Jackson further discloses wherein the cannulated tube has a flattened section between two rounded sections (fig. 7, sleeve 28 includes flattened section between two rounded sections when 14 and 16 are in open condition, col. 6 lines 57-68).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Flom (US 5971960).
	Regarding claim 3, Jackson discloses the device of claim 2. 
	However, Jackson fails to disclose further comprising a post on the inner obturator tube which forces the at least two arms radially outward from the collapsed, first configuration to the expanded, second configuration.
	 Flom teaches (col. 3 line 8-col. 4 line 34; figs. 1-3), in the same field of endeavor, an access device including an outer tube (14) having at least two arms (12), and an inner tube (6) comprising a post (34, fig. 3) which forces the at least two arms radially outward from the collapsed, first configuration to the expanded, second configuration (col. 4 lines 12-34; figs. 2-3), for the purpose of producing longitudinal displacement of the actuator relative to the arms when the actuator is rotated relative to the body (col. 3 lines 40-45).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jackson’s inner tube to include a post as claimed, as taught by Flom, in order to produce longitudinal displacement of the inner tube relative to the arms when the actuator is rotated relative to the body. This would provide a locked configuration when longitudinal displacement of the inner tube is not desired.
Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Berkelman (US 2006/0100501 A1).
	Regarding claim 6, Jackson discloses the device of claim 5. 
	However, Jackson fails to disclose further comprising a pair of stirrups extending proximally from the cannulated tube.
	Berkelman teaches (paras. [0034], [0053] and [0060]; figs. 1A and 4A-4D), in the same field of endeavor, an access device including a cannulated tube (trocar 14, fig. 1A) and a pair of stirrups extending proximally from the cannulated tube (26, para. [0034]; fig. 1A), for the purpose of enabling removal of the positioning system while leaving the trocar in place (para. [0060]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jackson’s device to include a pair of stirrups connected to the cannulated tube as claimed, as taught by Berkelman, in order to maintain the position of the trocar while enabling removal of positioning systems, such as ring 38 (fig. 1 of Jackson).
	Regarding claim 7, Jackson (as modified) teaches the device of claim 6. Jackson (as modified) further teaches wherein the pair of stirrups is removably attached to the obturator body via one or more connectors (stirrups 26 attached to trocar 14 by mounting flange 90 connected to protrusion 92, which may be easily released, para. [0060] of Berkelman).
	Regarding claim 8, Jackson (as modified) teaches the device of claim 7. Jackson (as modified) further teaches a stirrup release actuator (motors create obstacle-free region 130 for removal from mounting flange 90, paras. [0053] and [0060]) on the obturator body (fig. 4C) configured to release the pair of stirrups from the one or more connectors (creates obstacle-free region 130 to enable removal of positioning system, para. [0060] of Berkelman).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Durgin (US 6030364).
	Regarding claim 9, Jackson discloses the device of claim 4. 
	However, Jackson fails to disclose wherein the cannulated tube is composed of a flat sheet material with a pair of seams extending along a length of the cannulated tube.
	Durgin teaches (col. 9 lines 20-32; fig. 1), in the same field of endeavor, an access device including a cannulated tube (sheath 1) composed of a flat sheet material (die cut from flat sheet, col. 9 lines 20-32) with a pair of seams extending along a length of the cannulated tube (folded and bonded along areas of overlap, which one of ordinary skill would’ve understood to create a seam), for the purpose of providing a flexible or semi-rigid material to construct the sheath (col. 9 lines 20-32).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jackson’s device to include sleeve 28 composed of a flat sheet material as claimed, as taught by Durgin, in order to provide a flexible or semi-rigid material to construct the sleeve adequately for use.
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Sherts (US 6022367).
	Regarding claim 11, Jackson discloses the device of claim 4. 
	However, Jackson fails to disclose further comprising a rigid body connected around the cannulated tube and moveable along a length of the cannulated tube.
	Sherts teaches (col. 3 lines 20-40; fig. 5), in the same field of endeavor, an access device including a rigid body (16) connected around a cannulated tube (moved distally over 46 seated within channel 40, figs. 5 and 10a) and moveable along a length of the cannulated tube (moveable distally), for the purpose of forming a circular hole in the vessel wall (col. 3 lines 20-40).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jackson’s device to include a rigid body as claimed, as taught by Sherts, in order to provide the capability of forming a hole in the vessel wall.
Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Sherts as applied to claim 11 above, and further in view of Weststrate (US 2011/0224619 A1).
	Regarding claim 12, Jackson (as modified) teaches the device of claim 11. 
	Jackson (as modified) further teaches wherein the rigid body comprises a proximal telescoping assembly (16 proximal of tip 14 and moveable distally, therefore including a proximal telescoping assembly, which is consistent with para. [0082] of the instant spec.)
	However, Jackson (as modified) fails to teach distal exterior barbs.
	Weststrate teaches (para. [0040]; fig. 2), in the same field of endeavor, an access device including a rigid body (41) comprising distal exterior barbs (wings 71, para. [0040]), for the purpose of engaging an interior surface of a patient to anchor distal ends of the needle and cannula within the patient when desired (para. [0040]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jackson’s (as modified) device to include distal exterior barbs as claimed, as taught by Weststrate, in order to engage an interior surface of a patient to anchor a distal end of the trocar within the patient when desired.
	Regarding claim 13, Jackson (as modified) teaches the device of claim 12. Jackson (as modified) further teaches wherein the proximal telescoping assembly comprises one or more blades (cutting edge 54, col. 3 lines 20-40 of Sherts).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0306586 A1 to Ross, disclosing an access device including a dilating assembly.
US 2004/0082969 A1 to Kerr, disclosing an access device with a dilating assembly.
US 2004/0199121 A1 to Wenchell, disclosing a dilating assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771         

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771